DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1, 3, 5, 7-9, 11-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest an organic light-emitting display device comprising: a substrate comprising an active area in which a plurality of pixels are defined, and a non-active area surrounding the active area and having a pad area in which a plurality of pads are disposed on one side of the active area; a plurality of power supply lines disposed in the active area; a plurality of test transistors disposed in the non-active area on another side of the active area; and a plurality of power supply transistors connected to the plurality of power supply lines, and disposed next to the respective test transistors, wherein the plurality of test transistors and the plurality of power supply transistors are arranged alternately one by one along a single row direction, wherein the organic light-emitting display device further comprises:
 a plurality of test data link lines connected to the plurality of test transistors, respectively; a test enable signal line connected to the plurality of test transistors; a supply voltage enable signal line connected to the plurality of power supply transistors, and a plurality of data lines disposed in the active area, and wherein a gate electrode of each of the plurality of test transistors is connected to the test enable signal line, one of a source electrode and a drain electrode thereof is connected to the plurality of test data link lines, and the other one of the source electrode and the drain electrode thereof is connected to the plurality of data lines, and wherein a gate electrode of each of the plurality of power supply transistors is connected to the supply voltage enable signal line, one of a source electrode and a drain electrode thereof is connected to the plurality of test data link lines, and the other one of the source electrode and the drain electrode thereof is connected to the plurality of power supply lines.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627